453 F.2d 888
George B. CRIDLAND, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.
No. 71-2951 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 4, 1972.

J. V. Eskenazi, Fed. Public Defender, Charlene Sorrentino, Miami, Fla., for petitioner-appellant.
Robert Shevin, Atty. Gen. of Fla., Tallahassee, Fla., Joseph R. DeLucca, Asst. Atty. Gen., Miami, Fla., for respondent-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
In this habeas corpus appeal, George B. Cridland, represented by the Assistant Federal Public Defender, who has filed an excellent brief, contends that his pleas of guilty to multiple Florida offenses were involuntarily entered and that he also had incompetent representation prior to the entry of the pleas.


2
Judge Cabot of the Southern District of Florida accorded Cridland an evidentiary hearing, at which he was represented by counsel.  Findings of fact and conclusions of law were thereafter entered, containing the following:


3
"Testimony elicited at the evidentiary hearing before this Court on the instant petition yields the inescapable conclusion that petitioners counsel had sufficient time to insure an adequate defense [proceeding to recite the circumstances]."


4
The District Court further found the guilty pleas to have been voluntarily entered.


5
A review of the record demonstrates that these findings are not clearly erroneous and the judgment denying habeas relief must accordingly be


6
Affirmed.



*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I